DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 16 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
This office action is responsive to preliminary amendment dated 23 November 2020. Claims 1 have been cancelled and claims 2-21 added and are currently pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16, 20, and 21 of U.S. Patent No. 10810139 (ParentA), claims 7 of U.S. Patent No. 10210102 (ParentB), claims 5, 12, and 19 of U.S. Patent No. 9652409 (ParentC), and claims 5, 13, and 20 of U.S. Patent No. 9176903 (ParentD) in view of Bellows (US 20080168298 A1). ParentA-ParentD do not explicitly teach “and a first refresh command to refresh a first sub- bank of the plurality of first sub-banks, and while the first sub-bank is being refreshed responsive to the first refresh command”.
Bellows teaches “and a first refresh command to refresh a first sub- bank of the plurality of first sub-banks, and while the first sub-bank is being refreshed responsive to the first refresh command” ([Bellows 0022] Calibration of the second link 116 may be performed during memory refresh operations. An XIO interface of a conventional system may be coupled to an XDR DRAM. In the conventional system, the XIO interface may issue a separate command to refresh each bank of the XDR memory individually. The XIO interface 110 of the present invention may employ the same type of memory bank refresh commands as the XIO interface in the conventional system. Such a memory bank refresh command may have the same length and format as other commands that may be issued on the XIO link 112. Such memory bank refresh command may be interleaved with other functional commands (e.g., a read command). Thus, instead of relying on a single long multiple -bank refresh command, the XIO interface 110 may issue multiple single memory bank refresh commands on the XIO link 112.).
ParentA-ParentD and Bellows are analogous art because they are from the same field of endeavor in memory systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of ParentA-ParentD and Bellows before him or her to modify the memory device of ParentA-ParentD to include the memory refresh of Bellows, thereafter the memory device is connected to memory refresh. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory device to avoid unwanted calibration changes caused by operational conditions by allowing calibration during memory refresh operations as suggested by Bellows. Therefore, it would have been obvious to combine ParentA-ParentD with Bellows to obtain the invention as specified in the instant application claims.
	
	


Instant Application
US10810139B2
US10210102B2
US9652409B2
2. (New) A memory controller, comprising: a first data interface circuit 
15. (New) A method of operation in a memory controller including a first data interface circuit to 
21. (New) A memory controller, comprising: 6a first data interface means for coupling to a first memory device via a first data bus, the first memory device including a plurality of first sub-banks of memory; and a second data interface means for coupling to the first memory device via a second data bus; wherein the memory controller is configured to transmit to the first 


a second data interface circuit for coupling to a second data bus;
wherein the memory controller transmits a first calibration command to a memory device to support a first calibration operation performed via the first data interface circuit using first data while the second data interface circuit transfers second data for a memory core of the memory device via the second data 
12. A method of operation in a memory controller including a first data interface circuit for coupling to a first data bus, and a second data interface circuit for coupling to 
transmitting a first calibration command to a memory device having a memory core;
performing a first calibration operation via the first data interface circuit using first data in response to transmitting the first calibration command; and
transferring, with the second data interface circuit, second data for the memory core via the second data bus while the first calibration operation is performed, wherein 
16. The method of claim 12, wherein the data access command specifies the memory device to transfer data between the memory controller and a storage location of a selected sub-bank, wherein the selected sub-bank is a sub-
20. A memory controller, comprising:
a first data interface means for coupling to a first data bus; and
a second data interface means for coupling to a second data bus;
wherein the memory controller transmits a first calibration command to a memory device to support a first calibration operation performed via the first data interface means using first data 
21. A memory controller, comprising:

a second data interface circuit for coupling to a second data bus;
wherein the memory controller transmits a first calibration command to a memory device to support a first calibration operation performed via the first data interface circuit while the second data interface circuit transfers data for a memory core of the memory device via the second data bus, wherein the 
wherein the memory controller transmits a second calibration command to the memory device to support a second calibration operation via the second data interface circuit while the first data interface transfers data for the memory core via the first data bus.



a first data interface circuit for coupling to a first data bus; and
a second data interface circuit for coupling to a second data bus;
wherein the memory device supports a first calibration operation via the first data interface circuit while the second data interface circuit transfers data for the memory core via the second data bus, wherein the first calibration operation is performed in 
3. The memory device of claim 1, further comprising a configurable routing circuit to route data between the memory core and the first data interface circuit and to route data between the memory core and the second data interface circuit, the routing circuit providing full access to the memory core from both the first 
7. The memory device of claim 3, wherein the memory core includes a first sub-bank and a second sub-bank, and the configurable routing circuit allows data to be configurably routed between the first data interface circuit and any of the first and second sub-banks, and allows data to be configurably routed between the second data interface circuit and any of the first 

receiving, by the first memory device, a first command that specifies a calibration operation; and
receiving, by the second memory device, a second command that specifies a memory 
4. The method of claim 1, further comprising receiving, by the second memory device, a control signal specifying settings of a routing circuit in the second memory device, the routing circuit permitting access to a sub-bank of a plurality of sub-banks of the second 
5. The method of claim 4, wherein the control signal specifies at least one of a first mode of operation and a second mode of operation, wherein:
in the first mode of operation, the routing circuit is configured to provide data access to the sub-bank via the second data bus while the calibration operation is being performed on the first data bus; and
in the second mode of operation, the routing .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory refresh and calibration.
US 9384820 B1
US 20190294348 A1
US 20140185403 A1
US 20050265102 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132